DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 04/08/2022.  Presently claims 1-5 and 7-20 are pending.  Claim 6 is cancelled.  Claims 14-20 are withdrawn.  

Response to Arguments
Drawing objection has been withdrawn based upon applicant’s amendments.  
Regarding the 112 rejection for claim 8, Applicant’s arguments, see page 7, filed 04/08/2022, have been fully considered and are not persuasive.  The limitations with regards to the first component and the second component and the pawl being disposed between the first and second component are not consistent with the specification.  See the rejection below.
Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 112(b) and this action has therefore been made final.      

Claim Objections
Claims 5, 10, and 13 are objected to because of the following informalities:
Claim 5, lines 2-3, change: “decreasing the torque again after the increasing the torque to the hub[[,]]; 
This change is necessary to improve the grammatical structure of the limitation.
Claim 10, lines 2-3, change: “after the decreasing the torque applied to the hub, causing…”
This change is necessary to improve the grammatical structure of the limitation.
Claim 13, lines 2-3, change: “slowing the rotational velocity of the first component again after increasing the torque to the hub[[,]]; 
This change is necessary to improve the grammatical structure of the limitation.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 8, the claim recites “a hub having a first component and the hub having a second component coupled to the first component, wherein the second component can rotate relative to the first component about the rotor axis” in lines 4-6.  The claim further recites in lines 10-12, “a pawl disposed between the first component and the second component, the pawl being configured to selectively engage of the first component and the second component.”  

Under the interpretation that the first component are the lower and upper plates (140, 138) and the second component is the core (136), wherein the core (136) is permitted to rotate relative to the lower plate, as discussed in [0027] of the specification, it is unclear how the pawl is disposed between the first component (i.e. lower 138 or upper 140 plate) and the second component (i.e., core 136).  Fig. 9a does not show that the pawl 168 is between the core 136 and one of the plates (138/140), but rather, the pawl is between the upper (138) and lower plate (140).



Therein, to overcome the indefiniteness rejection, it is strongly suggested to revise the claim in the following manner that is consistent with the specification:

8. (Currently Amended) A method of pitching rotor blades, comprising: 
providing a rotor assembly configured to rotate about a rotor axis, the rotor assembly comprising: 
a hub having a first component and the hub having a second component coupled to the first component, wherein the second component can rotate relative to the first component about the rotor axis; 
a plurality of rotor blades coupled to the hub, each of the plurality of rotor blades being configured to rotate relative to the hub about a pitch-change axis that is transverse to the rotor axis; 
a pawl disposed between an upper plate of the first component and a lower plate of the [[second]] first component, the pawl being configured to selectively engage each of the upper plate lower plate 
applying torque to the hub, causing synchronous rotation of the first component and the second component about the rotor axis; 
slowing a rotational velocity of the first component, thereby changing an engagement between the pawl and at least one of the upper plate and the lower plate 
allowing the second component to rotate relative to the first component; 
wherein the relative rotation between the first component and the second component causes rotation of the plurality of rotor blades about their respective pitch-change axes.

Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Allowable Subject Matter
Claim 1 is allowed. 
Regarding claim 1, the closest prior art of record is Murugan et al. (US 2018/0066671 A1).  Fig. 18’ of Murugan et al. fails to disclose or suggest of a pawl between an upper and lower plate, wherein the pawl is configured to selectively engage each of the upper plate and lower plate.  Fig. 18’ below only shows that the pawl engages with a ratchet tooth wheel coupled to the rotor blade shaft “s”.

    PNG
    media_image1.png
    735
    690
    media_image1.png
    Greyscale

Fig. 18’

Claims 2-4 and 7 are allowed due to their dependency on claim 1.
	Claim 5 would be allowable if rewritten to overcome the claim objection specified above.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 8, under the interpretation suggested in the 112 section above, Murugan et al. fails to disclose or suggest of an upper plate and a lower plate.  Further, the pawl (“ratchet sliding pawl”) shown in Fig. 18’ is not between an upper and lower plate.  
Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action due to their dependency of claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        06/10/2022